ORDER ON MANDATE
PER CURIAM.
In accordance with the opinion and judgment of the Supreme Court of Florida in the above styled cause filed July 11, 1973 (Daleo v. Travelers Ins. Co., 282 So.2d 169) on respondent’s cross-petition for writ of certiorari, the prior opinion and judgment of this court On Rehearing Granted as to attorney fees (273 So.2d 113) is hereby vacated and the appellants’ motion for attorney fees is denied. Costs allowed shall be taxed in the trial court (Rule 3.16, subd. b, F.A.R., 32 F.S.A.).